Memorandum. The order of the Appellate Division should be affirmed.
Defendant’s arrest was lawful in view of the proof that the arresting officer had reasonable cause to believe that defendant had committed an offense in his presence (CPL 140.10, subd 1, par [a]). It is not necessary in this case to decide whether a defendant can be convicted under subdivision 1 of section 240.25 of the Penal Law for an oral threat of physical injury in the future (cf. People v Todaro, 26 NY2d 325). It suffices to note that there was reasonable ground for this officer to conclude here that the offense had been committed. On the predicate of the authorized arrest it follows that the convictions of assault in the second degree and resisting arrest should be affirmed.
Likewise the conviction of the substantive violation of harassment under subdivision 1 of section 240.25 of the Penal Law should be affirmed. Entirely apart from the oral outburst which led to defendant’s arrest, there was sufficient evidence that following the arrest and the assault and separate therefrom defendant physically threatened the arresting officer.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
*867Order affirmed in a memorandum.